Title: To Benjamin Franklin from John Holker, 4 November 1777
From: Holker, John
To: Franklin, Benjamin


My Dear Sir
Rouen 4 of Nover 1777
It was with pleasure I Received yours, and had Just been in the Contry should have maid you an answer sooner. Shall take cair every thing is executed to your desire, as nothing can be more agreeable to me than that of being charged with every little commission you may stand in need of in theise quarters. How soon they arrive here they shall be forwarded to Messieurs Baudry & Boullogne giving them notes [notice] and sending you an account of the chargeis &c.
I hope everething is goeing on well, and to your Satisfaction in the Land of Liberty. It would be very flatering to me, If you would be so good as to Ingage some one of your Gentilmen to drope me a line now and then, when you had anething that youd chuse to be known to your friends in theise quarters, they being very anxious but non more than my Self.
I hope our Muteil friend Mr. Daine is well, it is a long time since I had a line from him. If he is in Paris scould him, as he ought not for get his old friends here. I am with Respects and Consideration Dear Sir yours on every occasion
J Holker
 
Endorsed: Jn Holker 4 Nov. 1777
